Filed 1/4/21 P. v. Luna CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B301340
                                                          (Super. Ct. No. 2018038939)
     Plaintiff and Respondent,                                 (Ventura County)

V.

DANIEL LEE LUNA,

     Defendant and Appellant.


       Daniel Lee Luna appeals after a jury convicted him on the
following charges: one count of lewd act on a child (Penal Code,
§ 288, subd. (c)(1)),1 eight counts of forcible rape (§ 261, subd.
(a)(2)), three counts of oral copulation of a person under 16 years
of age (former § 288a, subd. (b)(2)), and penetration by a foreign
object (§ 289, subd. (i)). As to the forcible rape counts, the jury
found true the allegation that the victim was a minor 14 years of



       All statutory references are to the Penal Code unless
         1

otherwise stated.
age or older (§ 264, subd. (c)(2)). The court sentenced Luna to an
aggregate term of 75 years and four months.
       Luna contends the court erred by allowing the victim and
her mother to testify about certain out-of-court statements under
the “fresh complaint” exception to the hearsay rule. He also
challenges seven of his eight forcible rape convictions as lacking
substantial evidence of “force, violence, duress, menace, or fear of
immediate and unlawful bodily injury on the person or another.”
       We affirm.
                     STATEMENT OF FACTS
       Luna befriended I.M. while attending a “preop” class prior
to weight loss surgery. I.M. introduced him to V.B., her 14 year
old daughter, while I.M. and Luna recovered together in the
hospital in February of 2018. Luna commented how V.B. did not
look her age and how beautiful she was. He was 40 years old at
the time, and, like I.M., had a son in elementary school and a
teenage daughter.
       Luna and I.M. exchanged phone numbers before leaving
the hospital. I.M. described him as an upbeat friend who
encouraged her to “‘[g]et motivated’” during the difficult recovery
process. He started offering to take V.B. and her younger brother
to school so I.M. could rest, and once she recovered, so she could
get to work on time. The two children began referring to him as
their “uncle.” I.M. met Luna’s fiancée, with whom he owned an
auto body repair shop in Ventura, as well as Luna’s own
daughter and son. He welcomed V.B. and her brother to visit the
autobody shop so they could use the Internet to finish homework.
       Luna revealed a different side of himself one evening in
March of 2018. He invited V.B. to accompany him when he
picked up a pizza at a restaurant near his shop. In route, he




                                 2
parked his van in an alley and began questioning V.B. about her
sexual history. He explained how he wanted to teach the 14-
year-old about different “positions” and offered to pay her to
remove her shirt and bra. V.B. eventually relented when Luna
continued to plead with her. He gave her $20 afterward.
       About a month later he picked V.B. up from school and took
her to his apartment to “hang out” until his daughter got out of
school. Luna gave her a wax pen containing a marijuana
cartridge to smoke. When they entered his apartment he used a
drill and a long screw to secure the door. He told V.B. this was in
case his girlfriend or daughter came home. He told V.B. to take a
shower in the bathroom and to use a feminine hygiene product to
clean herself. V.B. agreed because she could not escape the
apartment and feared Luna would hurt her.
       Luna went into the bathroom and peeked at V.B. while she
showered. When she finished, he told the toweled girl to sit on
his son’s bed. He tried to kiss her, but when she did not
reciprocate, he removed her towel and performed oral sex on her.
Luna also put his fingers in V.B.’s vagina. Luna pressured V.B.
to perform oral sex on him but she refused. He tried to put his
penis in her vagina but she told him to stop because it hurt.
When she tried to push him away, he forced himself into her, put
a pillow over her face, and closed the window so “nobody could
hear [her]” while he finished.
       Luna had sex with V.B. an estimated 30 times over the
next six months. He provided her with money and alcohol and
encouraged her to smoke marijuana because she did not “act
right” when she was not high. On at least three occasions he had
sex with her in the back seat of his truck before taking her to
school. V.B. described feeling like a “sex slave working for




                                 3
money” and that she was “stuck” for as long as Luna wanted to
continue abusing her. She began cutting her thighs with a razor
blade as an attempt to show Luna her pain. V.B. believed she
would be “in serious trouble” if she rebelled and testified Luna
kept a gun and a machete in his truck. He was also much bigger
physically.
       V.B.’s friend C.L. learned about the abuse while the two
girls attended summer school. V.B. said she did not want Luna
to pick her up because he would often have sex with her. She
planned to confront him that afternoon and asked C.L. to call the
police if she did not hear from V.B. that evening. A few weeks
later, V.B. told C.L. the sex had briefly stopped after the
confrontation but had since resumed. She feared Luna might
have impregnated her in the meantime.
       Luna last abused V.B. on the afternoon of Halloween of
2018. He picked her up from school and drove straight to his
apartment. He drilled the door shut. V.B. told Luna she did not
want to have sex, but he pushed her down on the couch. He then
took off her pants, grabbed her by the legs when she tried to get
up, and began having sex with her. Luna took V.B. home
afterward so she could go trick or treating with her friends.
       V.B.’s mother confronted her when she returned from trick
or treating. She found a text message containing a picture of a
wax pen and stating, “Look at my new baby.” They began
arguing about where she obtained the pen and why she felt the
need to smoke. V.B. said she did not want to talk about it and
told her mother she would not understand. After persistent
questioning, she admitted Luna raped her that day and on
previous occasions. I.M. immediately took V.B. to the hospital
where she was examined and questioned by police.




                                4
                           DISCUSSION
  1. The Court Properly Admitted Testimony from V.B. and Her
            Mother Under the Fresh Complaint Doctrine
      The People moved to admit V.B.’s statements to her mother
on Halloween under the “fresh complaint” exception to the
hearsay rule. Defense counsel opposed the testimony as both
irrelevant and unduly prejudicial, and further, as unnecessary
because V.B. herself could testify about when she first reported
the abuse and went to the hospital. The court overruled the
objections and allowed I.M. and V.B. to testify about the
conversation.
      Traditionally, the purpose of the fresh complaint exception
was to forestall juries from concluding victims fabricated sexual
abuse claims because they did not report the crime immediately.
(People v. Burton (1961) 55 Cal. 2d 328, 351, citing People v.
Wilmot (1903) 139 Cal. 103, 105 [“It is natural to expect that the
victim of such a crime would complain of it, and the prosecution
can show the fact of complaint to forestall the assumption that
none was made and that therefore the offense did not occur”].)
Our Supreme Court revisited the exception in People v. Brown
(1994) 8 Cal.4th 746, by which time behavioral research had
called into question historical assumptions about how and when
victims of sexual abuse report the crime to others. Brown
discarded the admissibility factors of “freshness” and
spontaneity, but cautioned courts to admit only “the fact of the
making of the complaint and other circumstances material to this
limited purpose.” (Id. at p. 763.) Allowing witnesses to testify
about the complaint in detail would only increase the likelihood a
jury would “view these details as tending to prove the truth of the
underlying charge of sexual assault . . . .” (Ibid.) We review an




                                 5
order for admission of evidence for abuse of discretion. (People v.
Waidla (2000) 22 Cal.4th 690, 725.) If evidence was erroneously
admitted, we review for harmless error under the standard set
forth in People v. Watson (1956) 46 Cal.2d 818, 836.
       Luna contends I.M.’s and V.B.’s testimony “far exceeded the
appropriate limits” of the fresh complaint exception by shoring up
prosecutors’ lack of evidence showing Luna and V.B. spent time
together. He argues the trial court compounded the error by
failing to instruct the jury to refrain from considering it for its
truth. Luna cites jurors’ many questions, requests for read
backs, and lengthy deliberation as indicating the testimony likely
swayed opinion in a close case. We do not agree.
       I.M. testified as follows about the conversation with her
daughter:
       “Q. Did there come a point where she told you - -
       “A. Yes.
       “Q. - - what she was holding back?
       “A. Yes.
       “Q. What did she tell you?
       “A. She said ‘Danny, Danny raped me.’
       “Q. What was your response?
       “A. I was shocked. I grabbed her and I held her because
she was crying hysterically. I couldn’t believe it and I, at one
point, asked her ‘Danny? Danny?’ She said ‘Yes, mom, Danny.’
       “Q. Did you know who that ‘Danny’ was?
       “A. Yes.
       “Q. Who was she referring to?
       “A. Danny Luna.
       “Q. The one you’ve identified in court?
       “A. Yes.




                                6
       “Q. What did you do at that point? Did you stay in your
house that evening or did you do anything?
       “A. No. I asked her when it happened, and she said, ‘It’s
been happening.’
       “Q. Did you go anywhere at that point?
       “A. Yes. I asked her when it happened and she said, ‘It’s
been happening, it happened – he did it today.’ And I
immediately just got in the car and I took her to - - I took her to
the hospital.”
       The People then called V.B. to the stand. She described the
confrontation with her mother as follows:
       “Q. And what are you saying in return to your mom?
       “A. I was just freaking out. And I told her, like, it was
from friends at school. And she is like, Why are you smoking?
And I told her, ‘You wouldn’t understand.’ I was just like -- I
started crying. And I said, ‘You wouldn’t understand. Like, I
can’t tell you. I am going through something right now. I can’t
tell you.’ (Internal quotes added.)
       “Q. And what does your mom do when you tell her that?
       “A. My mom told me there’s nothing you could ever say
that would make me hate you or that I would ever judge you
against.
       “Q. And what did you tell your mom? Did you eventually
tell her what’s on your mind?
       “A. And then I kept crying and I said, I can’t tell you. She
was like, ‘Just tell me already. You’re scaring me. What is it?’
And then I told her, ‘Your friend Danny has been raping me,
having sex with me.’ (Internal quotes added.)
       “Q. You used that term ‘rape’?
       “A. Yes, I did.




                                 7
       “Q. Is that what you were feeling?
       “A. Yes.
       “Q. How did your mom respond?
       “A. She was shocked. She was like hysterically crying.
Like, she didn’t know what to do. She started crying. . . . My
aunt told her, You need to rush her to the hospital. You need to
take her to the hospital.
       “Q. What were you feeling when you finally told someone?
       “A. I felt like -- I am not going to lie. I felt relieved but at
the same time I felt scared.
       “Q. Why?
       “A. Because.
       “Q. Because why?
       “A. I was just scared of what, like, my mom was going to do
or, like, if she was going to tell him like right away, like, you
raped my daughter, you have been doing this with my daughter,
and then he would try to hurt me or hurt my family or
something.”
       These passages described Luna’s crimes in the most
general terms possible. V.B. told her mother Luna “raped her”
that day and on previous occasions. She did not describe the
frequency, length, or location of the abuse beyond these basic
facts. Both witnesses’ testimony on this point served the
doctrine’s narrow purpose of illuminating the fact of V.B.’s first
complaint about her long-term sexual abuse. (See, e.g., People v.
Jimenez (2019) 35 Cal.App.5th 373 [trial court properly admitted
victim’s handwritten note to mother saying defendant had been
touching her “for awile [sic] now”]; People v. Ramirez (2006) 143
Cal.App.4th 1512 [trial court properly admitted victim’s
statement to hotel clerk that she was “not okay” because she had




                                  8
been raped by defendant]; People v. Daily (1996) 49 Cal.App.4th
543 [trial court properly admitted minor victim’s statement to his
brother that defendant had touched his penis in a nearby
restroom].)
      Defense counsel did not object to the scope of the People’s
questioning, and, in fact, elicited additional details from I.M. and
V.B. on cross-examination about their conversation on Halloween
night. He did not request the court instruct the jury to limit
consideration of the testimony. In addition, the jurors’
communications reveal they reached verdicts on 11 of 13 counts
on the second full day of deliberation and the remaining two on
the morning of the third. We see nothing in the record indicating
the challenged testimony confused the jury, created discord, or
tipped deliberations in favor of either Luna or the People. We
conclude the trial court properly exercised its jurisdiction to
admit this evidence.
      No prejudice resulted even if the court did err. Jurors
heard from several witnesses to whom V.B. confided her abuse in
much greater detail than she did her mother. The nurse who
examined V.B. on Halloween night recounted how V.B. described
her seven months of abuse in terms far more graphic than “he
raped me on several occasions.” The lead case detective, Joshua
Butler, recounted V.B.’s reports of being coerced into sex in the
back of Luna’s truck at least three times in the weeks before her
complaint to I.M. V.B.’s friend C.L. testified how V.B. disclosed
her fear of kidnapping or physical harm if she refused to keep
having sex with Luna. Lastly, V.B. herself described the
circumstances of each charged count of abuse at length and
estimated Luna coerced her into sex on more than 30 occasions.




                                 9
               2. Substantial Evidence Supports Luna’s
                       Forcible Rape Convictions
       The jury convicted Luna on eight counts of forcible rape.
Luna challenges seven of these convictions, i.e., counts 5, 6, 8, 9,
10, 11, and 13. He argues the jury lacked sufficient evidence to
find he raped V.B. “by means of force, violence, duress, menace,
or fear of immediate and unlawful bodily injury on the person or
another” on all but one occasion. (§ 261, subd. (a)(1).) Luna
concedes his conviction on count 2, the one in which he covered
V.B.’s face with a pillow to muffle her cries. We presume the
existence of every fact supporting the judgment and what the
jury reasonably could deduce from the evidence and will reverse
only if no substantial evidence supports the verdict under any
hypothesis. (People v. Bolin (1998) 18 Cal.4th 297, 331; People v.
Quintero (2006) 135 Cal.App.4th 1152, 1162.)
       Establishing “force” within the meaning of section 261(a)(2)
requires evidence that the defendant “‘used physical force of a
degree sufficient to support a finding that the act of sexual
intercourse was against the will of the [victim].’” (People v.
Griffin (2004) 33 Cal.4th 1015, 1023-1024, quoting People v.
Young (1987) 190 Cal.App.3d 248, 257-258.) “In considering
defendant’s claim of insufficiency of the evidence of force
necessary to affirm his conviction of forcible rape, we must
determine only whether, on the record as a whole, any rational
trier of fact could find him guilty beyond a reasonable doubt.”
(Id. at p. 1028, citing People v. Barnes (1986) 42 Cal.3d 284, 303.)
       The record shows V.B. told Luna on all eight occasions,
often repeatedly, that she did not want to have sex with him.
Luna nevertheless removed her clothing or towel, positioned her,
and engaged in one or more sex acts. This alone constituted




                                10
“force” considering the considerable difference in their age and
size. (See Griffin, supra, 33 Cal.4th at p. 1025 [“under the
modern rape statute, the jury no longer evaluates the element of
force in terms of whether it physically prevents the victim from
resisting or thwarting the attack”].) Further, V.B. testified
unequivocally at trial that she never had sex voluntarily or told
Luna she desired him sexually.
       More specific instances of force appear in the record as
well. As to counts 6 and 7, V.B. testified Luna gave her
quantities of vodka and marijuana adequate to make her feel
“useless” and to weaken her resistance to Luna’s advances. As to
count 8, Luna responded to V.B.’s reluctance by removing her
pants, holding her legs in the air, then telling her to “shhh” as
she cried in pain during the subsequent abuse. As to count 10, he
ordered V.B. into the back of his truck before taking her to school,
removed her pants, and had sex with her from behind with V.B.’s
face pressed against the window. As to count 13, Luna “forced
himself” on V.B. then pushed her down when she tried to get up.
       We also conclude that there was substantial evidence of
duress as well. “Duress” in this context “means a direct or
implied threat of force, violence, danger, or retribution sufficient
to coerce a reasonable person of ordinary susceptibilities to
perform an act which otherwise would not have been performed,
or acquiesce in an act to which one otherwise would not have
submitted. The total circumstances, including the age of the
victim, and his or her relationship to the defendant, are factors to
consider in appraising the existence of duress.” (§ 261, subd. (b).)
V.B. testified Luna trapped her by drilling the door shut on each
occasion he abused her in his apartment (counts 2, 5, 6, 8, 9, 12,
and 13). He showed her a handgun and machete in his truck on




                                11
at least one occasion, leading V.B. to believe she was in “serious
trouble” if she rebelled. In addition, C.L. testified V.B. feared
Luna would hurt or kidnap her and told C.L. to call the police if
V.B. did not contact her later that evening.
      The People’s evidence is a case study of sexual predation.
Luna befriended V.B.’s mother and placed himself in a position of
trust by visiting her at home while she recovered from surgery.
He gained access to her children by offering to pick them up from
school while she remained bedridden, and later, to take them to
school when she began commuting to a new job. Luna bought
clothing and meals for V.B. and her brother while their mother
struggled financially. He ensured V.B.’s proximity by inviting
her brother and her to his shop to use the Internet and finish
homework. This soon transitioned into surreptitious cash gifts, a
phone, drugs, a dance dress, and alcohol to placate his adolescent
victim.2 It worked. V.B. testified she did not want to jeopardize
her mother’s friendship with Luna by disclosing the abuse. She
feared Luna would hurt her family if he were confronted.3 Luna

      2Such “grooming” behaviors commonly precede and
accompany the sexual abuse of children. See Note, Raised by a
Predator: Sex Offender Parents and an Effort to Keep Them Out of
the Child’s Home (2020) 58 Fam. Ct. Rev. 847, 850-851
(“Grooming is used . . . to influence the child into cooperation,
which keeps the child under the abuser’s control and maintains
the contact between them. The behaviors adopted by
perpetrators are intentionally subtle, and include acts such as:
the adult pays special interest to the child, displays favoritism
within the family, and often buys the child unnecessary gifts”).

      3Appellant notes V.B.’s age and sophistication meant she
could appreciate her ability to terminate her “relationship” with
Luna. We are not persuaded. These factors could likewise


                                12
methodically arranged the furniture of V.B.’s life to ensure he
could use her for sex at his leisure with minimal risk of getting
caught. She tolerated the abuse only by numbing herself with
the palliatives so readily provided by her abuser. We conclude
ample evidence supported the jury’s convictions on all eight
counts of forcible rape.
                           DISPOSITION
      Judgment is affirmed.
      NOT TO BE PUBLISHED.




                                     PERREN, J.

We concur:



      YEGAN, Acting P.J.



      TANGEMAN, J.




indicate a more nuanced cognizance of the consequences of
reporting her abuse. See London, Bruck, Ceci, & Shuman,
Disclosure of Child Sexual Abuse: What Does the Research Tell Us
About the Ways That Children Tell? (2005) 11 Psychol. Pub. Pol’y.
and L. 194, 209 (“[A]dolescents may have a greater appreciation
of the consequences of disclosing intrafamilial abuse and thus
withhold information”).


                                13
                     Anthony Sabo, Judge
               Superior Court County of Ventura
                ______________________________

      Mark D. Lenenberg, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews, Supervising
Deputy Attorney General, and Gary A. Lieberman, Deputy
Attorney General, for Plaintiff and Respondent.




                              14